CASANUEVA, Judge.
The Williamses appeal a final order dismissing, with prejudice, their initial verified complaint against Sebring Housing and Development Authority, their landlord, and the landlord’s manager, Parent Management Company, Although the trial court was correct to dismiss the complaint as pleaded, we reverse the dismissal because it was done with prejudice. At this stage of the proceeding, it cannot be said that the Williamses could not plead circumstances that would entitle them to relief. See Hajec v. Town of Medley, 189 So.2d 835 (Fla. 3d DCA 1966); Matthews v. Matthews, 122 So.2d 571 (Fla. 2d DCA 1960). The Williamses should be given the opportunity to submit an amended complaint, if they are able to do so, that properly sets forth the elements of a cause of action. See Plant v. Decker, 486 So.2d 37 (Fla. 2d DCA 1986).
*360Affirmed in part; reversed in part; and remanded for further proceedings.
THREADGILL, A.C.J., and QUINCE, J., Concur.